
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

AGENCY AGREEMENT

Dated as of September 14, 1999

between

SABRE INC.,
as the Construction Agent

and

FIRST SECURITY BANK, NATIONAL ASSOCIATION,
not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1,
as the Lessor

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; RULES OF USAGE   1   1.1 Definitions.    1   1.2
Interpretation.    2 ARTICLE II APPOINTMENT OF THE CONSTRUCTION AGENT   2   2.1
Appointment.    2   2.2 Acceptance and Undertaking.    4   2.3 Term.    5   2.4
Scope of Authority.    5   2.5 Delegation of Duties    6   2.6 Covenants of the
Construction Agent.    6 ARTICLE III THE PROPERTIES   8   3.1 Construction.    8
  3.2 Amendments; Modifications.    8   3.3 Abandonment and Discontinuance.    8
ARTICLE IV PAYMENT OF FUNDS   9   4.1 Right to Receive Construction Cost.    9
ARTICLE V   10 EVENTS OF DEFAULT   10   5.1 Events of Default.    10   5.2
Damages.    10   5.3 Remedies; Remedies Cumulative.    11 ARTICLE VI THE
LESSOR'S RIGHTS   12   6.1 Exercise of the Lessor's Rights.    12   6.2 The
Lessor's Right to Cure the Construction Agent's Defaults.    12 ARTICLE VII
MISCELLANEOUS   12   7.1 Notices.    12   7.2 Successors and Assigns.    12  
7.3 GOVERNING LAW.    13   7.4 SUBMISSION TO JURISDICTION; VENUE; WAIVERS.    13
  7.5 Amendments and Waivers.    13   7.6 Counterparts.    13   7.7
Severability.    13   7.8 Headings and Table of Contents.    13   7.9 WAIVER OF
JURY TRIAL.    13

i

--------------------------------------------------------------------------------

AGENCY AGREEMENT

        THIS AGENCY AGREEMENT, dated as of September 14, 1999 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time,
this "Agreement"), between FIRST SECURITY BANK, NATIONAL ASSOCIATION, a national
banking association ("FSB"), not individually, but solely as Owner Trustee under
the TSG Trust 1999-1 (the "Lessor") and SABRE INC., a Delaware corporation (the
"Construction Agent").


PRELIMINARY STATEMENT


        A.    The Lessor and the Construction Agent are parties to that certain
Lease Agreement dated as of even date herewith (as amended, modified, extended,
supplemented, restated and/or replaced from time to time, the "Lease"), pursuant
to which the Construction Agent, as lessee (in such capacity, the "Lessee") has
agreed to lease certain Land, Improvements and Equipment.

        B.    In connection with the execution and delivery of the Participation
Agreement, the Lease and the other Operative Agreements, and subject to the
terms and conditions hereof, (i) the Lessor desires to appoint the Construction
Agent as its sole and exclusive agent in connection with the acquisition of the
Properties (provided, title to the Properties shall be held in the name of the
Lessor) and the development, acquisition, installation, construction and testing
of the Improvements and the Equipment substantially in accordance with the Plans
and Specifications and (ii) the Construction Agent desires, for the benefit of
the Lessor, to acquire the Properties and to cause the development, acquisition,
installation, construction and testing of the Improvements, the Equipment and
the other components of the Properties substantially in accordance with the
Plans and Specifications and to undertake such other liabilities and obligations
as are herein set forth.

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS; RULES OF USAGE


1.1Definitions.

        For purposes of this Agreement, capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in
Appendix A to that certain Participation Agreement dated as of the date hereof
(as amended, modified, extended, supplemented, restated and/or replaced from
time to time in accordance with the applicable provisions thereof, the
"Participation Agreement") among the Construction Agent, the Lessor, the various
banks and lending institutions parties thereto from time to time, as Holders,
the various banks and lending institutions parties thereto from time to time, as
Lenders, and Bank of America, N.A., as the agent for the Lenders and respecting
the Security Documents, as the agent for the Lenders and the Holders, to the
extent of their interests. Unless otherwise indicated, references in this
Agreement to articles, sections, paragraphs, clauses, appendices, schedules and
exhibits are to the same contained in this Agreement.

1.2Interpretation.

        The rules of usage set forth in Appendix A to the Participation
Agreement shall apply to this Agreement.


ARTICLE II
APPOINTMENT OF THE CONSTRUCTION AGENT


2.1Appointment.

        Subject to the terms and conditions hereof, the Lessor hereby
irrevocably designates and appoints the Construction Agent as its exclusive
agent and as general contractor, and the Construction Agent accepts such
appointment, in connection with the acquisition from time to time of the
Properties

--------------------------------------------------------------------------------


(provided, title to the Properties shall be held in the name of the Lessor) and
the development, acquisition, installation and construction on the Land and
testing of the Improvements, the Equipment and the other components of the
Properties substantially in accordance with the Plans and Specifications, and
pursuant to the terms of the Operative Agreements. Notwithstanding any
provisions hereof or in any other Operative Agreement to the contrary, the
Construction Agent acknowledges and agrees that the Lessor shall advance no more
than the sum of the aggregate Commitment of the Lenders plus the aggregate
amount of the Holder Commitments of the Holders in regard to the Properties
(including without limitation for any and all Advances in the aggregate from the
Lenders under the Credit Agreement and from the Holders under the Trust
Agreement). After the Construction Agent gains knowledge or a reasonable
expectation that the costs for any Property shall exceed the original
Construction Budget (or exceed any Construction Budget modified in accordance
with the Operative Agreements) for such Property or that Completion for any
Property shall not occur on or prior to the Construction Period Termination
Date, the Construction Agent shall promptly (and in any event within ten
(10) days of gaining such knowledge or expectation) notify the Agent in writing
of the same. If at any time prior to the Construction Period Termination Date,
the Lessor or the Agent shall have (x) determined in its respective reasonable
good faith judgment that (i) the sum of the Available Commitments and the
Available Holder Commitments shall be less than the amounts necessary for
Completion of all Properties or (ii) Completion of one or more Properties shall
not occur on or prior to the Construction Period Termination Date or
(y) received any notice from the Construction Agent as referenced in the
preceding provisions of this paragraph, then in any such case Lessor shall have
the option (at the direction of the Agent with the consent of the Majority
Secured Parties) to replace the Construction Agent with a new construction agent
selected by the Lessor (at the direction of the Agent) to finalize the
Completion of the Properties. The additional cost and expense incurred to
finalize the Completion of the Properties as referenced in the preceding
sentence shall be the responsibility of the Construction Agent and shall be
payable by the Construction Agent as incurred upon five (5) days written notice
from Lessor; provided, in no event shall the obligations of the Construction
Agent for such costs and expenses exceed the Maximum Amount; provided, further,
amounts expended by the Lessor to finalize the Completion of the Properties as
referenced in the preceding sentence shall be added to the Property Cost.

        Costs in excess of each original Construction Budget (or any
Construction Budget modified in accordance with the Operative Agreements) in
each case as previously delivered to the Agent for each Property shall not be
the responsibility of the Construction Agent but instead shall be advanced as
Property Costs by the Lenders and the Holders to the extent, but only to the
extent, that (after taking into account such excess costs and any other items of
excess cost which are then known to the Construction Agent or are reasonable for
the Construction Agent to expect) the conditions precedent set forth in
Section 5.4 of the Participation Agreement are satisfied.

        Subject to the Lenders and the Holders not agreeing to continue making
Advances in accordance with the provisions of the next paragraph and unless the
Lessor has replaced the Construction Agent with a new construction agent
pursuant to the earlier provisions of this Section 2.1, in the event from time
to time (a) the Construction Agent gains knowledge or a reasonable expectation
that the costs for any Property shall exceed the original Construction Budget
(or exceed any Construction Budget modified in accordance with the Operative
Agreements) or that Completion for any Property shall not occur on or prior to
the Construction Period Termination Date or (b) the Lessor or the Agent shall
have determined in its respective reasonable good faith judgment that the sum of
the Available Commitments and the Available Holder Commitments shall be less
than the amounts necessary for Completion of all Properties or that Completion
of one or more Properties shall not occur on prior to the Construction Period
Termination Date, the Construction Agent shall elect and comply (within ten
(10) days of the Construction Agent gaining such knowledge or expectation or
within ten (10) days of the Lessor or the Agent making such determination and
giving written notice of the same to the Construction Agent, as referenced in
subsections (a) and (b) above of this paragraph) with one of the

2

--------------------------------------------------------------------------------


options set forth in the following subsections (i) or (ii) (collectively, the
"Construction Agent Options"): (i) the Construction Agent shall pay to the
Lessor, on a date designated by the Lessor, an aggregate amount equal to (A) the
Termination Value for all, but not less than all, the Properties plus (B) any
and all reasonable fees and expenses incurred by or on behalf of the Lessor or
the Agent in connection with the Properties (including without limitation the
transfer thereof) and on such date the Lessor shall transfer and convey to the
Construction Agent all right, title and interest of the Lessor in and to the
Properties or (ii) the Construction Agent shall, on a date designated by the
Lessor, (A) pay to the Lessor, an aggregate amount equal to the Maximum Amount
with respect to the Construction Period Properties and (B) deposit with the
Agent an amount sufficient to pay all obligations of the Construction Agent with
respect to such Construction Period Properties that have been incurred but not
paid as of such date ("Future Amounts"), such Future Amounts to be held by the
Agent in escrow to be paid on account of such obligations upon the receipt of
written instructions from the Construction Agent and/or the Lessor, together
with invoices or other evidence showing that such obligations are due and owing,
and on and after such date, the Construction Agent shall be irrevocably deemed,
without any further action, to have relinquished all right, title and interest
in and to all, but not less than all, the Properties and to have transferred and
conveyed all such right, title and interest to the Lessor. In connection with
any transfer of the Properties as referenced above in this Section 2.1 by the
Lessor to the Construction Agent, the Lessor shall execute and deliver to the
Construction Agent, at the cost and expense of the Construction Agent (subject
to the limitations described in the next sentence), each of the following:
(v) any affidavits or similar documents reasonably and customarily required by a
title company in connection with such transactions; (w) special warranty Deeds
conveying each Property (to the extent it is real property) to the Construction
Agent free and clear of the Lien of the Lease, the Lien of the Credit Documents
and any Lessor Liens; (x) a special warranty Bill of Sale conveying each
Property (to the extent it is personal property) to the Construction Agent free
and clear of the Lien of the Lease, the Lien of the Credit Documents and any
Lessor Liens; (y) any real estate tax affidavit or other document required by
Law to be executed and filed in order to record the applicable Deed; and
(z) FIRPTA affidavits. The Lessor (at the discretion of the Agent) shall elect
whether the reasonable out-of-pocket fees and expenses associated with the
transfer of the Properties shall be paid by either (i) sales proceeds from the
Properties, (ii) the Lessor (but only to the extent amounts are available
therefor with respect to the Available Commitments and the Available Holder
Commitments or each Lender and each Holder approves the necessary increases in
the Available Commitments and the Available Holder Commitments to fund such fees
and expenses) or (iii) the Construction Agent; provided, if the Construction
Agent funds such fees and expenses, then the Maximum Amount will be reduced
accordingly, as more specifically described in the definition of "Maximum
Amount". Amounts funded by the Lenders and the Holders with respect to the
foregoing shall be added to the Property Cost. All of the foregoing
documentation must be in form and substance reasonably satisfactory to the
Lessor. Subject to the foregoing, all, but not less than all, the Properties
shall be conveyed to the Construction Agent "AS-IS", "WHERE-IS" and in then
present physical condition.

        In the event the costs in excess of any original Construction Budget
previously delivered to the Agent for any Property are not funded by the Lenders
and the Holders because (after taking into account such excess costs and any
other items of excess cost which are then known to the Construction Agent or are
reasonable for the Construction Agent to expect) the conditions precedent set
forth in Section 5.4 of the Participation Agreement are not satisfied, then if,
but only if, all the Holders and all the Lenders agree at such time, (a) such
excess costs shall be funded by the Lenders and the Holders and (b) the Holder
Commitments and the Lender Commitments shall be increased accordingly.

2.2Acceptance and Undertaking.

        The Construction Agent hereby unconditionally accepts the agency
appointment and undertakes, for the benefit of the Lessor, to acquire certain
Properties (provided, title to the Properties shall be

3

--------------------------------------------------------------------------------


held in the name of the Lessor and the development, acquisition, installation,
construction and testing of the Improvements, the Equipment and the other
components of the Properties substantially in accordance with the Plans and
Specifications and the Operative Agreements.

2.3Term.

        This Agreement shall commence on the date hereof and, unless the Lessor
(in its sole discretion) elects otherwise, this Agreement shall terminate on the
Construction Period Termination Date. If this Agreement expires prior to the
Completion of all, but not less than all, the Properties, then the Lessor may
hire a new construction agent (at the direction of the Agent with the consent of
the Majority Secured Parties) to finalize the Completion of all such incomplete
Properties. The additional cost and expense incurred to finalize the Completion
of the Properties as referenced in the preceding sentence shall be the
responsibility of the Construction Agent and shall be payable by the
Construction Agent as incurred upon five (5) days written notice from Lessor;
provided, in no event shall the obligations of the Construction Agent for such
costs and expenses exceed the Maximum Amount; provided, further, amounts
expended by the Lessor to finalize the Completion of the Properties as
referenced in the preceding sentence shall be added to the Property Cost.

2.4Scope of Authority.

        (a)  The Lessor hereby expressly authorizes the Construction Agent, or
any agent or contractor of the Construction Agent, and the Construction Agent
unconditionally agrees for the benefit of the Lessor, subject to Section 2.4(b),
to take all commercially reasonable action necessary or desirable for the
performance and satisfaction of any and all of the Lessor's obligations under
any Construction Contract and to fulfill all of the obligations of the
Construction Agent including without limitation:

        (i)    the assistance with the acquisition of Properties in accordance
with the terms and conditions of the Participation Agreement;

        (ii)  all design and supervisory functions relating to the development,
acquisition, procurement, installation, construction and testing of the related
Improvements, Equipment and other components of the applicable Property and
performing all engineering work related thereto;

        (iii)  (A) negotiating, entering into, performing and enforcing all
contracts and arrangements to acquire the Properties and to procure the
equipment necessary to construct the Properties and (B) negotiating, executing,
performing and enforcing all contracts and arrangements to develop, acquire,
install, construct and test the Improvements, the Equipment and the other
components of the Properties on such terms and conditions as are customary and
reasonable in light of local and national standards and practices and the
businesses in which the Lessee is engaged;

        (iv)  obtaining all necessary permits, licenses, consents, approvals,
entitlements and other authorizations, including without limitation all of the
foregoing required for the Properties and the use and occupancy thereof and
those required under applicable Law (including without limitation Environmental
Laws), from all Governmental Authorities in connection with the development,
acquisition, installation, construction and testing of the Improvements, the
Equipment and the other components of the Properties in accordance with the
Plans and Specifications;

        (v)  maintaining all books and records with respect to the Properties
and the construction, operation and management thereof; and

        (vi)  performing any other acts necessary in connection with the
identification and acquisition of the Properties and the development,
acquisition, installation, construction and

4

--------------------------------------------------------------------------------




testing of the related Improvements, Equipment and all other additional
components of the Properties in accordance with the Plans and Specifications.

        (b)  Neither the Construction Agent nor any of its Affiliates or agents
shall enter into any contract or consent to any contract in the name of the
Lessor without the Lessor's prior written consent, such consent to be given or
withheld in the exercise of the Lessor's reasonable discretion; provided,
however, that (i) no such contract will increase the obligations of the Lessor
beyond the obligations of the Lessor as are expressly set forth in the Operative
Agreements and (ii) each such contract shall be expressly non-recourse to the
Lessor on terms and conditions that are reasonably acceptable to the Lessor.

        (c)  Subject to the terms and conditions of this Agreement and the other
Operative Agreements, the Construction Agent shall have sole management and
control over the installation, construction and testing means, methods,
sequences and procedures with respect to the Properties.

2.5Delegation of Duties

        The Construction Agent may execute any of its duties under this
Agreement by or through agents, contractors, employees or attorneys-in-fact;
provided, however, that no such delegation shall limit or reduce in any way the
Construction Agent's duties and obligations under this Agreement.

2.6Covenants of the Construction Agent.

        The Construction Agent hereby covenants and agrees that it will:

        (a)  following the Construction Commencement Date for each Property,
cause the development, acquisition, installation, construction and testing of
such Property to be prosecuted in a good and workmanlike manner, and respecting
each Property substantially in accordance with the applicable Plans and
Specifications, the Construction Budget, the applicable contracts relating to
the Improvements, the Equipment, other components of such Property and
procurement of construction materials, the applicable Construction Contracts,
the applicable construction schedule, prevalent industry practices and otherwise
in accordance with Section 3.1 hereof;

        (b)  not commence construction with respect to any Improvements that
cannot reasonably be expected to be completed by the Construction Period
Termination Date;

        (c)  cause the Completion Date for any Improvements to occur on or
before the Construction Period Termination Date, free and clear (by removal or
bonding) of Liens or claims for materials supplied or labor or services
performed in connection with the development, acquisition, installation,
construction or testing thereof;

        (d)  obtain the certificate of occupancy for such Improvements by the
Completion Date therefor;

        (e)  at all times subsequent to the initial Advance respecting a
Property (i) cause good and indefeasible title to the applicable Property to
vest in the Owner Trustee, (ii) cause a valid, perfected, first priority Lien on
the applicable Property to be in place in favor of the Agent (for the benefit of
the Lenders and the Holders), subject to Permitted Liens, (iii) file all
necessary documents under the applicable real property Law and Article 9 of the
Uniform Commercial Code to perfect such title and Liens and (iv) not permit
Liens (other than Permitted Liens and Lessor Liens) to be filed or maintained
respecting the applicable Property;

        (f)    no less than five (5) Business Days prior to the scheduled date
for the initial Construction Advance to be made in connection with any Property,
the Construction Agent shall deliver to the Agent (for the benefit of the
Lessor) true, complete and correct copies of the Construction Budget therefor.
Thereafter, the Construction Agent, on a monthly basis, shall deliver to the
Lessor true, correct and complete copies of any material modifications of the
Construction Budget and progress

5

--------------------------------------------------------------------------------




reports regarding the development, acquisition, installation, construction and
testing of the Properties;

        (g)  procure insurance for the Properties during the Construction Period
in accordance with the provisions of Article XIV of the Lease; and

        (h)  on or before the Construction Period Termination Date, cause the
Rent Commencement Date to occur with respect to all Properties or cause the
Lessee to purchase any such Properties for an amount equal to the sum referenced
in Section 5.3(b) hereof and otherwise in compliance with the other terms and
provisions of the Operative Agreements.


ARTICLE III
THE PROPERTIES


3.1Construction.

        The Construction Agent shall cause the Improvements, the Equipment and
all other components of the Properties to be developed, acquired, installed,
constructed and tested substantially in compliance with all Legal Requirements,
all Insurance Requirements, all manufacturer's specifications and standards and
the standards maintained by the Construction Agent for similar properties owned
or operated by the Construction Agent, unless non-compliance, individually or in
the aggregate, shall not have and could not be reasonably expected to have a
Material Adverse Effect.

3.2Amendments; Modifications.

        (a)  The Construction Agent may at any time revise, amend or modify
(i) the Plans and Specifications without the consent of the Lessor; provided,
that any such amendment to the Plans and Specifications does not (x) result in
the Completion Date of the Improvements occurring on or after the Construction
Period Termination Date or (y) result in the cost of all Improvements exceeding
the lesser of the amount specified in the Construction Budget, as amended from
time to time, or an amount equal to the sum of the then Available Commitments
plus the then Available Holder Commitments (reduced by the amount, if any,
necessary to pay for the cost of construction and development of Improvements on
other Properties which are currently under construction but have not yet been
completed (such amount the "Unfunded Amount")), and (ii) the Construction Budget
and enter into any related amendments, modifications or supplements without the
consent of the Lessor; provided, that such revisions, amendments or
modifications to the Construction Budget or related amendments, modifications or
supplements do not result in any increase in total Property Costs greater than
the then Available Commitments and Available Holder Commitment (reduced by the
Unfunded Amount).

        (b)  The Construction Agent agrees that it will not implement any
revision, amendment or modification to the Plans and Specifications for any
Property if the aggregate effect of such revision, amendment or modification,
when taken together with any previous or contemporaneous revision, amendment or
modification to the Plans and Specifications for any Property, would cause a
material reduction in value in excess of the cost reduction of such revision,
amendment or modification of the Property when completed, unless such revision,
amendment or modification is required by Legal Requirements.

3.3Abandonment and Discontinuance.

        Until termination of the Lease Agreement and the Agency Agreement, the
Construction Agent shall promptly and diligently complete the development,
acquisition, refinancing, installation, construction and testing of each
Construction Period Property substantially in accordance with the Plans and
Specifications and with the terms hereof and cause the Completion Date with
respect to each Construction Period Property to occur on or prior to the
Construction Period Termination Date.

6

--------------------------------------------------------------------------------


        If there shall occur any Abandonment, then the Construction Agent shall
pay to the Lessor, on a date designated by the Lessor, an aggregate amount equal
to the liquidated damages amount referenced in Section 5.3(b)(iii) of this
Agreement regarding all, but not less than all, Properties. On such date, Lessor
shall deliver the Properties to the Construction Agent in accordance with
Sections 2.1(w) through (z).


ARTICLE IV
PAYMENT OF FUNDS


4.1Right to Receive Construction Cost.

        (a)  In connection with the development, refinancing, acquisition,
installation, procurement, construction and testing of any Property and during
the course of the construction of the Improvements on any Property, the
Construction Agent may request that the Lessor advance funds for the payment of
Property Acquisition Costs or other Property Costs, and the Lessor will comply
with such request to the extent allowed under the Participation Agreement. The
Construction Agent and the Lessor acknowledge and agree that the Construction
Agent's right to request such funds and the Lessor's obligation to advance such
funds for the payment of Property Acquisition Costs or other Property Costs is
subject in all respects to the terms and conditions of the Participation
Agreement and each of the other Operative Agreements. Without limiting the
generality of the foregoing it is specifically understood and agreed that in no
event shall the aggregate amounts advanced by the Lenders and the Holders for
Property Acquisition Costs or other Property Costs and any other amounts due and
owing hereunder or under any of the other Operative Agreements exceed the sum of
the aggregate Commitment of the Lenders plus the aggregate amount of the Holder
Commitments, including without limitation such amounts owing for
(i) development, acquisition, installation, construction and testing of the
Properties and (ii) additional amounts which accrue or become due and owing
under the Credit Agreement or Trust Agreement as obligations of the Lessor prior
to any Completion Date.

        (b)  The proceeds of any funds made available to the Lessor to pay
Property Acquisition Costs or other Property Costs shall be made available to
the Construction Agent in accordance with the Requisition relating thereto and
the terms of the Participation Agreement. The Construction Agent will use such
proceeds only to pay the Property Acquisition Costs or other Property Costs set
forth in the Requisition relating to such funds.


ARTICLE V
EVENTS OF DEFAULT


5.1Events of Default.

        If any one (1) or more of the following events (each an "Event of
Default") shall occur:

        (a)  the Construction Agent fails to apply any funds paid by the Lessor
to the Construction Agent in a manner consistent with the requirements of the
Operative Agreements and as specified in the applicable Requisition for the
development, acquisition, installation, construction and testing of the
Properties and related Improvements and Equipment or otherwise respecting the
Properties to the payment of Property Acquisition Costs or other Property Costs;

        (b)  the Construction Agent fails to make any payment required pursuant
to the terms of this Agreement (including without limitation pursuant to
Sections 2.1 and 3.3) within three (3) Business Days after the same has become
due and payable;

        (c)  any Event of Default (as such term is defined in Appendix A to the
Participation Agreement) occurs and is not cured within any cure period
expressly permitted under the terms of the applicable Operative Agreement; or

7

--------------------------------------------------------------------------------

        (d)  the Construction Agent breaches any of its representations or
warranties under any Operative Agreement in any material way when made or fails
to observe or perform any term, covenant or condition required of it by any
Operative Agreement other than as set forth in paragraphs (a), (b) or (c) of
this Section 5.1 and such failure to observe or perform any such term, covenant
or condition shall continue for more than thirty (30) days after the
Construction Agent either has gained knowledge thereof or has received notice
thereof;

then, in any such event, the Lessor may, in addition to the other rights and
remedies provided for in this Agreement, terminate this Agreement by giving the
Construction Agent written notice of such termination and upon the expiration of
the time fixed in such notice and the payment of all amounts owing by the
Construction Agent hereunder (including without limitation any amounts specified
under Section 5.3 hereof), this Agreement shall terminate. The Construction
Agent shall pay all costs and expenses incurred by or on behalf of the Lessor,
including without limitation fees and expenses of counsel, as a result of any
Event of Default hereunder.

5.2Damages.

        The termination of this Agreement pursuant to Section 5.1 shall in no
event relieve the Construction Agent of its liability and obligations pursuant
to the provisions of Sections 2.1 and/or 5.3 which shall survive any such
termination.

5.3Remedies; Remedies Cumulative.

        (a)  If an Event of Default shall have occurred and be continuing, the
Lessor shall have all rights available to the Lessor under the Lease and the
other Operative Agreements and all other rights otherwise available at law,
equity or otherwise.

        (b)  Upon the occurrence of an Event of Default, the Lessor shall have
(in addition to its rights otherwise described in this Agreement or existing at
Law, equity or otherwise) the option (and shall be deemed automatically, and
without any further action, to have exercised such option upon the occurrence of
any Lease Event of Default arising under Sections 17.1(g), (h) (i) or (j) of the
Lease) to transfer and convey to the Construction Agent upon a date designated
by the Lessor all right, title and interest of the Lessor in and to any Property
or Properties (including without limitation its entire interest in any Land
and/or any Improvements, any interest in any Improvements, any Equipment and any
Construction Period Property. On any transfer and conveyance date specified by
the Lessor pursuant to this Section 5.3(b), (i) the Lessor shall transfer and
convey (at the cost of the Construction Agent) all right, title and interest of
the Lessor in and to any or all such Construction Period Properties free and
clear of the Lien of the Lease and all Lessor Liens and the Lien of any Mortgage
Instrument, (ii) the Construction Agent hereby covenants and agrees that it will
accept such transfer and conveyance of right, title and interest in and to the
respective Construction Period Property or Construction Period Properties and
(iii) the Construction Agent hereby promises to pay to the Lessor, as liquidated
damages (it being agreed that it would be impossible accurately to determine
actual damages), an aggregate amount equal to the Termination Value of any or
all such Construction Period Properties. The Construction Agent specifically
acknowledges and agrees that its obligations under this Section 5.3(b),
including without limitation its obligations to accept the transfer and
conveyance of Construction Period Properties and its payment obligations
described in clause (iii) of this Section 5.3(b), shall be absolute and
unconditional under any and all circumstances and shall be performed and/or
paid, as the case may be, without notice or demand and without any abatement,
reduction, diminution, setoff, defense, counterclaim or recoupment whatsoever.
Notwithstanding the foregoing provisions of this Section 5.3(b), the Lessor
shall have the right in its sole discretion to rescind any exercise of its
option under this Section 5.3(b) upon the giving of its written confirmation of
such rescission to the Construction Agent on or prior to the earlier to occur of
(a) the actual date of transfer and (b) the date ninety (90) days after the date
the Lessor has given

8

--------------------------------------------------------------------------------




notice of its intent to transfer and convey any Property to the Construction
Agent as referenced above in this Section 5.3(b).

        (c)  The Construction Agent shall have the right to cure an Event of
Default hereunder with respect to any given Property by purchasing such Property
from the Lessor (to the extent no Event of Default is continuing with respect to
any other Property remaining subject to this Agreement or any other matter after
such purchase and to the extent the Construction Agent pays the Lessor the
liquidated damage amount set forth in Section 5.3(b) of this Agreement prior to
the commencement of remedies under this Section 5.3) for an amount equal to the
liquidated damages amount set forth in Section 5.3(b) of this Agreement.

        (d)  No failure to exercise and no delay in exercising, on the part of
the Lessor, any right, remedy, power or privilege under this Agreement or under
the other Operative Agreements shall operate as a waiver thereof; nor shall any
single or partial exercise of any right remedy, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


ARTICLE VI
THE LESSOR'S RIGHTS


6.1Exercise of the Lessor's Rights.

        Subject to the Excepted Payments, the Construction Agent and the Lessor
hereby acknowledge and agree that the right, title and interest of the Lessor in
this Agreement is subject to the Lien in favor of the Agent pursuant to the
Security Agreement.

6.2The Lessor's Right to Cure the Construction Agent's Defaults.

        The Lessor, without waiving or releasing any obligation or Event of
Default, may (but shall be under no obligation to) remedy any Event of Default
for the account of and at the sole cost and expense of the Construction Agent.
All reasonable out-of-pocket costs and expenses so incurred (including without
limitation reasonable fees and expenses of counsel), together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid by the Lessor, shall be paid by the Construction Agent to the Lessor on
demand.


ARTICLE VII
MISCELLANEOUS


7.1Notices.

        All notices required or permitted to be given under this Agreement shall
be in writing and delivered as provided in Section 12.2 of the Participation
Agreement.

7.2Successors and Assigns.

        This Agreement shall be binding upon and inure to the benefit of the
Lessor, the Construction Agent and their respective successors and the assigns.
The Construction Agent may not assign this Agreement or any of its rights or
obligations hereunder or with respect to any Property in whole or in part to any
Person without the prior written consent of the Agent, the Lenders, the Holders
and the Lessor as set forth in the Participation Agreement.

9

--------------------------------------------------------------------------------

7.3GOVERNING LAW.

        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

7.4SUBMISSION TO JURISDICTION; VENUE; WAIVERS.

        THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.

7.5Amendments and Waivers.

        This Agreement may not be terminated, amended, supplemented, waived or
modified except in accordance with the provisions of Section 12.4 of the
Participation Agreement.

7.6Counterparts.

        This Agreement may be executed in any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
(1) and the same instrument.

7.7Severability.

        Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8Headings and Table of Contents.

        The headings and table of contents contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

7.9WAIVER OF JURY TRIAL.

        TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW, THE LESSOR AND THE
CONSTRUCTION AGENT KNOWINGLY AND WILLINGLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AND ANY COUNTERCLAIM THEREUNDER.

[signature pages follow]

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    SABRE INC., as the Construction Agent
 
 
By:
        /s/  JEFFERY JACKSON      

--------------------------------------------------------------------------------

    Name:         Jeffery Jackson

--------------------------------------------------------------------------------

    Title:         Exec. VP, CFO

--------------------------------------------------------------------------------

[signature pages continue]

--------------------------------------------------------------------------------

    FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as
Owner Trustee under the TSG Trust 1999-1, as the Lessor
 
 
By:
        /s/  VAL T. ORTON      

--------------------------------------------------------------------------------

    Name:         Val T. Orton

--------------------------------------------------------------------------------

    Title:         Vice President

--------------------------------------------------------------------------------

[signature pages end]

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
PRELIMINARY STATEMENT
ARTICLE I DEFINITIONS; RULES OF USAGE
ARTICLE II APPOINTMENT OF THE CONSTRUCTION AGENT
ARTICLE III THE PROPERTIES
ARTICLE IV PAYMENT OF FUNDS
ARTICLE V EVENTS OF DEFAULT
ARTICLE VI THE LESSOR'S RIGHTS
ARTICLE VII MISCELLANEOUS
